ALLOWABILITY NOTICE

Election/Restrictions

This application is in condition for allowance except for the presence of claims 12-22 directed to inventions non-elected without traverse.  Accordingly, claims 12-22 have been cancelled.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 12-22.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a laminate as set forth in claim 1.  The nearest prior art is Goto et al. (JP 08230115 A).  However, Goto does not teach or suggest that the inner polymer layer includes, in a direction from the outer face of the laminate to the inner face of the laminate, a first sublayer including an LDPE at a proportion of at least 50% by weight based on the weight of the first sublayer and a further sublayer including a blend, wherein the blend includes an LDPE at a proportion of at least 50% by weight based on the weight of the blend and an mPE at a proportion of at least 10% by weight based on the weight of the blend”.  This feature does not appear obvious in light of Goto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782